ORDER

PER CURIAM.
Leo Hayes (“Relator”) appeals from the judgment and order of the trial court dismissing his petition for a writ of mandamus against Mariano Favazza (“Clerk”). Relator sought to have the trial court order Clerk to assemble a chronological, complete, and minuted legal file for his pending appeal. Relator alleges that his petition was erroneously dismissed for failure to state a claim upon which relief could be granted.
We have reviewed the briefs of the parties and the record on appeal and find that Realtor’s point is without merit. A full opinion stating the facts and reasons for our decision would have no jurisprudential value. The parties, however, have been provided with a memorandum for their use only, which establishes the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).